745 So. 2d 602 (1999)
STATE ex rel. Troy ALEMAN
v.
STATE of Louisiana.
No. 99-KH-1180.
Supreme Court of Louisiana.
October 1, 1999.
PER CURIAM.[*]
Writ granted. The district court is ordered to appoint counsel and hold a hearing at which it will allow relator to withdraw his guilty plea if he persists in that desire. The record below supports relator's claim, corroborated by his attorney, that misinformation with regard to his eligibility for good time credits against his sentence precluded him from making his decision to waive trial and enter his pleas "with eyes open." Adams v. United States ex rel. McCann, 317 U.S. 269, 279, 63 S. Ct. 236, 242, 87 L. Ed. 268 (1942). State ex rel. Brown v. State, 93-1071 (La.3/8/96), 668 So. 2d 1148; State v. Scott, 93-0401 (La.3/17/95), 651 So. 2d 1344.
KIMBALL and TRAYLOR, JJ., would deny the writ.
NOTES
[*]  Knoll, J., not on panel. See La. S.Ct. Rule IV, Part II, § 3.